Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0282609 A1 to Au et al., hereinafter, “Au” in view of US 2019/0318170 A1 to Rokade et al., hereinafter, “Rokade”.
Claim 1. A method for access-related safety determinations, the method comprising: receiving first image data of a field of view of a first imaging device that includes an access location; Au [0018] teaches the present systems and methods can allow for the verification that a person is properly wearing eye protection prior to being granted access to a work area as well as verifying that the eye protection is the properly rated type of laser eye protection for the specific work area the person is entering.

Au [0024] teaches the trigger device 120 is configured to initiate the image recognition process through the generation of a trigger signal. In an embodiment, the trigger device may take the form of an entry way device to a work area such as a badge reader (e.g., a wireless badge reader), keypad, door handle, etc. In this embodiment, a trigger signal may be generated by activation of the trigger device, thereby initiating the image recognition process at the entry to the work area. In another embodiment, the trigger device may take the form of an initiation device for a device (e.g., a piece of equipment in a work area). For example, the trigger device may comprise a power switch, authorization keypad, positioning handle, or the like on a device. In this embodiment, a trigger signal may be generated by the activation of the trigger device at the device. This embodiment may be useful in verifying proper use of the PPE for the particular device at the time the device is activated. In another embodiment, the trigger device may take the form of the image capture device 110 and a computer vision routine for change detection and person detection. In this embodiment, a trigger signal may be generated when a person is within the field of view of the image capture device 110.

Au [0025] teaches the access device 130 may take various forms and is generally configure to provide access to a work area and/or device when the image recognition process determines that the PPE is being properly worn and/or matches the type of PPE approved for the specific work area and/or device. In an embodiment, the access device 130 may comprise a door lock, opening mechanism, device interlock, device lock-out feature, or the like. Upon a determination that the PPE for a person satisfies the criteria for a work area and/or piece of equipment, the access device may receive an activation signal and thereby grant access to a work area and/or allow for the activation of a piece of equipment.

(While not relied on, Rokade in the same field of analyzing PPE in image data, [Abstract] teaches a method of workplace safety for an industrial processing facility includes an AI and image processing-based work force safety system at a first time receiving image data from cameras viewing work zones including a first camera showing an individual in a first work zone. From the image data a current location of the individual is determined. A current minimum Personnel Protection Equipment (PPE) requirement is determined based on the current location by referencing a database having workplace environments with hazardous condition(s) including for the current location determining a current workplace environment having a current hazardous condition, and required PPEs for the current hazardous condition. The image data is analyzed to identify PPEs currently worn by the individual.

Rokade [0014] teaches an application server 135 is shown coupled to receive inputs from the process control system 120 including from the field devices 103.sub.1, 103.sub.2, 103.sub.3, 103.sub.4, 103.sub.5, 103.sub.6 and non-camera sensors 104.sub.1, 104.sub.2 and 104.sub.3. The control processing unit 131 has a first input 131a is coupled to an output of the application server 135 and a second input 131b coupled to an output of a video scanner 137 that is coupled to receive real-time image data from a plurality of cameras 110.sub.1, 110.sub.2, 110.sub.3, 110.sub.4 collectively viewing the plurality of work zones 102.sub.1, 102.sub.2, 102.sub.3 including at least a first camera showing an individual in a first work zone of the work zones. A camera placed at the entrance(s) of these particular work zones can capture real-time images of the people entering.)

determining an access condition of the access location based upon the first image data; 
Au [0025] teaches the access device 130 may take various forms and is generally configure to provide access to a work area and/or device when the image recognition process determines that the PPE is being properly worn and/or matches the type of PPE approved for the specific work area and/or device.  In an embodiment, the access device 130 may comprise a door lock, opening mechanism, device interlock, device lock-out feature, or the like. Upon a determination that the PPE for a person satisfies the criteria for a work area and/or piece of equipment, the access device may receive an activation signal and thereby grant access to a work area and/or allow for the activation of a piece of equipment.

in an instance in which the access condition is indicative of an attempt to access the access location by a first user, receiving second image data of a field of view of a second imaging device that includes the first user upon which to perform a safety determination; Au [Abstract] teaches a method comprises receiving one or more images of a person from one or more image capture devices in response to an input, identifying one or more items of personal protective equipment in the one or more images, determining the positioning of the one or more items of personal protective equipment relative to the person in the one or more images, and verifying compliance with personal protective equipment standards based on the one or more identified items of personal protective equipment and the positioning of the one or more items of personal protective equipment.

Au [0025] teaches the access device 130 may take various forms and is generally configure to provide access to a work area and/or device when the image recognition process determines that the PPE is being properly worn and/or matches the type of PPE approved for the specific work area and/or device.  In an embodiment, the access device 130 may comprise a door lock, opening mechanism, device interlock, device lock-out feature, or the like. Upon a determination that the PPE for a person satisfies the criteria for a work area and/or piece of equipment, the access device may receive an activation signal and thereby grant access to a work area and/or allow for the activation of a piece of equipment.

Au [0056] teaches one or more image capture devices 410 may comprise any of the image capture devices described above with respect to FIG. 1. In an embodiment, the image capture device comprises one or more cameras configured to provide one or more of pan, tilt, or zoom capabilities. The cameras can be configured to accept an input signal to actuate the cameras to pan and/or tilt in a desired direction and/or zoom into a particular location. The image capture devices may be located within the monitored work area, as would be the case with a plurality of surveillance cameras. In an embodiment, one or more of the image capture devices may be located outside the work area, but may be configured to obtain images of the work area. For example, one or more cameras can be located at a distance from the work area while being configured to zoom to and obtain images of the work area. In general, the one or more image capture devices 410 are configured to obtain one or more images of a person within a work area and provide the images to the image recognition processing system 440.

Au [0062] teaches once the location of the person has been determined by the location component 441, a camera signal may be generated to direct the one or more image capture devices 410 to the location of the person. The camera signal may comprise an indication of a portion of a camera image containing the person, thereby allowing for the corresponding portion of the image to be extracted for use in the image recognition processing (e.g., a digital zoom or isolation). Alternatively, the camera signal may comprise a control signal directing the image capture device to pan, tilt, and/or zoom (e.g., optical zoom) to the location of the person. The appropriate control signals can be determined based on the known orientations of the image capture devices and/or calibrated using an initial calibration procedure prior to using the image capture devices. The control signal may result in one or more of the image capture devices focusing on the person's location in order to obtain one or more images of the person.

Au [0063] teaches once one or more of the image capture devices 410 are directed to the location of the person, the image capture devices may obtain one or more images of the person. The images may be stored in the image storage component 443 and used with the image analysis component 442. The image storage component 443 may be configured to store the image data during the image analysis and recognition process. In an embodiment, the image storage 443 may comprise a circular storage buffer that is the same or similar to the image storage described with respect to FIG. 1. Alternatively, the image storage 443 may comprise an image storage device configured to receive and store the output of one or more of the image capture devices 410 on a non-transitory computer readable media for later retrieval and analysis. The image analysis component 442 may be the same or similar to the image extraction component 141 and/or the PPE analysis component 144 of the image recognition processing system of FIG. 1. In an embodiment, the image analysis component 442 may be configured to receive the one or more images of the person from the one or more image capture devices 410 and determine a person's compliance with the PPE standards for the work area where the person is located.

Au [0074] teaches a set of one or more images may be captured by the one or more image capture devices 410 and/or retrieved from the image storage 443. In an embodiment, the image capture devices 410 may be activated in response to the location determination and capture the one or more images. When the location of the person allows for multiple image capture devices 410 to view the person, each of the image capture devices may capture one or more images of the person. In an embodiment, the one or more images can comprise a video stream comprising a plurality of individual images. For example a video image comprising a plurality of individual images may be captured by a PTZ camera having received a camera control signal and having focused on the person. 

generating a safety parameter associated with the first user within the field of view of the second imaging device, wherein the safety parameter is indicative of a presence and a positioning of a safety device of the first user; Au [Abstract] teaches a method comprises receiving one or more images of a person from one or more image capture devices in response to an input, identifying one or more items of personal protective equipment in the one or more images, determining the positioning of the one or more items of personal protective equipment relative to the person in the one or more images, and verifying compliance with personal protective equipment standards based on the one or more identified items of personal protective equipment and the positioning of the one or more items of personal protective equipment.

Au [0040] teaches the image recognition system 100 may also comprise an output device 170. The output device may be configured to receive data from the image recognition processing system 140 and output the information to one or more people. When compliance with the PPE standards is detected, the information may comprise an indication that access to the work area and/or device is granted. Alternatively, when compliance is not detected, the information may include, for example, an indication as to the proper PPE required, the proper positioning of the PPE on the person, a warning concerning the effects of non-compliance, and any other information that may be useful in informing the person of the proper PPE standards.

Au [0045] teaches an image comprising the one or more portions of the set of images may be selected from the available set of images. The image may be selected based on the ability to detect the PPE within the extracted image, and/or the position of the person relative to the image capture device 110. For example, the set of images may include images in which a person is both facing the image capture device and disposed at an angle with respect to the image capture device. The images in which the person is facing the image capture device 110 may allow the image recognition processing system 140 to identify the PPE with the highest confidence level.

Au [0048] teaches when the PPE is detected at step 312, the method may proceed to step 314 where the PPE positioning in the image is detected. In an embodiment, the relative positioning of the identified body portion of the person may be analyzed with respect to any PPE identified at step 310. For example, any identified goggles may be compared to the person's head to determine if the goggles are covering the person's eyes. Such a placement of the goggles relative to the person's head would indicate that the goggles were properly positioned. Should the goggles be identified above the person's eyes, for example pushed up on the person's head, then the identification of the positioning would indicate that while the goggles were present, they were not properly positioned. At step 316, a decision is made to determine if the identified PPE is being properly worn. In an embodiment, the PPE positioning component 145 may retrieve information from the PPE information store 151 to determine the proper positioning of the PPE relative to the identified body part in order to identify what positioning of the PPE is the proper positioning on the person. If the PPE is properly positioned, the image recognition process may continue to step 318, otherwise the image recognition process may proceed to step 324 in which entry into the work area and/or authorization to access the access device is denied. Alternatively or in addition to denying access, a message may be transmitted to the output device 170 to instruct the person of the proper PPE positioning.

Au [0051] teaches an optional signal may be sent to the output device 170 indicating that access is granted. Otherwise the image recognition process may proceed to step 324 in which entry into the work area and/or authorization to access the access device is denied.

Au fails to explicitly teach comparing the safety parameter with a validation threshold comparing the safety parameter with a validation threshold; Rokade, in the same field of analyzing PPE in image data, [0025] teaches Step 204 comprise analyzing the image data to identify PPEs currently being worn by the individual. Step 205 comprises determining whether the individual is currently meeting the current minimum PPE requirement by comparing the PPEs currently being worn to the current minimum PPE requirement to identify an unsafe condition. Step 206 comprises responsive to the unsafe condition, generating at least one of an audible or visual alert in a work zone and/or control room that brings attention to the unsafe condition.

and generating an alert signal in an instance in which the safety parameter fails to satisfy the validation threshold. Rokade [0025] teaches Step 204 comprise analyzing the image data to identify PPEs currently being worn by the individual. Step 205 comprises determining whether the individual is currently meeting the current minimum PPE requirement by comparing the PPEs currently being worn to the current minimum PPE requirement to identify an unsafe condition. Step 206 comprises responsive to the unsafe condition, generating at least one of an audible or visual alert in a work zone and/or control room that brings attention to the unsafe condition.

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Au with Rokade’s teaching of using a threshold to analyze image data to analyze PPE is being worn properly. The benefit of this combination is it provides artificial intelligence (AI) and image processing-based work force safety systems that ensure that proper PPEs are being worn, which solves the problem of workers entering a potentially hazardous area within an IPF not wearing the needed PPE(s).

Claim 2. Rokade further teaches wherein generating the alert signal further comprises generating a notification for display that comprises the safety parameter. 
Rokade [0019] teaches the control processing unit 131 is further for determining whether the individual is currently meeting the current minimum PPE requirement by comparing the PPEs currently being worn to the current minimum PPE requirement to identify an unsafe condition, and responsive to the unsafe condition, for generating a control signal for initiating at least one of an audible or visual alert that brings attention to the unsafe condition. For example, if the person entering a hazardous work zone is found not wearing the required PPEs, an alarm can be sent to an annunciation panel 150, as well as to the speakers 117 located in the work zone.

Rokade [0020] teaches as known in the art of process control systems, an annunciator panel, or alarm annunciator, is a group of lights used as a central indicator of status of equipment or systems in an aircraft, industrial process, building or other installation. Usually, the annunciator panel includes a main warning lamp or audible signal to draw the attention of operating personnel in the control room to the annunciator panel for abnormal events or conditions. The audible alarm and instructions can also be passed on to the respective work zones through the plant public address (PA) system 152 shown in FIG. 1 that is interfaced through the application server 135.

Rokade [0021] teaches in industrial process control, an annunciator panel is a system to alert operators of alarm conditions in the plant. Multiple back-lit windows are provided, each engraved with the name of a process alarm. Lamps in each window are controlled by hard-wired switches in the plant, arranged to operate when a process condition enters an abnormal state (such as high temperature, low pressure, loss of cooling water flow, or many others). Single point or multipoint alarm logic modules operate the window lights based on a preselected International Society of Automation (ISA) 18.1 annunciator sequence or a custom sequence.

Rokade [0022] teaches also shown in FIG. 1 is a conventional plant video manager 151 which can be used to manage and record videos of the work zones for later references and training or manual behavior analysis purpose. The PA system 152 interfaced through the application server 135 passes on the instructions on detecting an unsafe condition to the work zone in an even of alarm. There are also visual alert indicators 118.sub.1, 118.sub.2, 118.sub.3 in the respective work zones connected to the output interface 138.

Rokade [0025] teaches step 204 comprise analyzing the image data to identify PPEs currently being worn by the individual. Step 205 comprises determining whether the individual is currently meeting the current minimum PPE requirement by comparing the PPEs currently being worn to the current minimum PPE requirement to identify an unsafe condition. Step 206 comprises responsive to the unsafe condition, generating at least one of an audible or visual alert in a work zone and/or control room that brings attention to the unsafe condition.

Rokade [0027] teaches when the audible or visual alert comprises a visual alert, the visual alert can be transmitted to an annunciation panel 150 in a control room of the IPF 105 as well as to a visual alert indicator 118.sub.1, 118.sub.2, 118.sub.3 in the work zones including in the first work zone. The AI and image processing-based work force safety system 130 from the current workplace environment can also determine a list of safe pre-conditions before performing a particular task at any of the work zones by reference to a standard work condition and a standard defined prerequisite stored in the database 134a. For example, communication of the need for a lockout procedure to be carried out can be implemented before maintaining processing equipment in a work zone.

Claim 3. Au further teaches wherein generating the alert signal further comprises preventing access for the first user to the access location. Au [0025] teaches the access device 130 may take various forms and is generally configure to provide access to a work area and/or device when the image recognition process determines that the PPE is being properly worn and/or matches the type of PPE approved for the specific work area and/or device. In an embodiment, the access device 130 may comprise a door lock, opening mechanism, device interlock, device lock-out feature, or the like. Upon a determination that the PPE for a person satisfies the criteria for a work area and/or piece of equipment, the access device may receive an activation signal and thereby grant access to a work area and/or allow for the activation of a piece of equipment. 

Au [0048] teaches when the PPE is detected at step 312, the method may proceed to step 314 where the PPE positioning in the image is detected. In an embodiment, the relative positioning of the identified body portion of the person may be analyzed with respect to any PPE identified at step 310. For example, any identified goggles may be compared to the person's head to determine if the goggles are covering the person's eyes. Such a placement of the goggles relative to the person's head would indicate that the goggles were properly positioned. Should the goggles be identified above the person's eyes, for example pushed up on the person's head, then the identification of the positioning would indicate that while the goggles were present, they were not properly positioned. At step 316, a decision is made to determine if the identified PPE is being properly worn. In an embodiment, the PPE positioning component 145 may retrieve information from the PPE information store 151 to determine the proper positioning of the PPE relative to the identified body part in order to identify what positioning of the PPE is the proper positioning on the person. If the PPE is properly positioned, the image recognition process may continue to step 318, otherwise the image recognition process may proceed to step 324 in which entry into the work area and/or authorization to access the access device is denied. Alternatively or in addition to denying access, a message may be transmitted to the output device 170 to instruct the person of the proper PPE positioning.

Au [0051] teaches an optional signal may be sent to the output device 170 indicating that access is granted. Otherwise the image recognition process may proceed to step 324 in which entry into the work area and/or authorization to access the access device is denied.

Au [0052] teaches alternatively, the safety control device may be in the form of an alarm to alert one or more individuals (e.g., the person, the person's manager, a site supervisor, etc.) to the heightened risk associated with an unsafe condition.

Au [0060] teaches the image recognition processing system 440 is configured to capture one or more images of a person within a work area based on the person's location and monitor the person's compliance with the applicable PPE standards. If the image recognition processing system 440 determines that a person does not comply with the applicable PPE standards for the work area and/or a location within a work area, the image recognition processing system 440 may provide an output signal to an output device 460 and/or an operator interface 430 in the form of an alarm or PPE standard violation report.

Claim 4. Au and Rokade further teaches wherein generating the alert signal further comprises altering the access condition of the access location. Au [0082] teaches the compliance log may be optionally updated. In particular, the determination of compliance with the PPE standards for the work area, and the supporting information (e.g., the one or more images, the identifications of the PPE, etc.) may be stored in the compliance log 455. The information in the compliance log 455 may be used to improve compliance with workplace safety rules that require workers to use and/or wear certain PPE items (e.g., safety glasses, protective head gear, etc.). Further action may be taken based on the information in the compliance log 455 such as determining new PPE standards, determining training standards for people of a work area and/or device, rewarding and/or disciplining specific actions of individuals, and/or modifying the image recognition process system 440 to improve identification of PPE items, people, and the kind/type of the PPE.

Rokade [0032] teaches disclosed solution can take care of the dynamic nature of the work zone environment. For example, if the safe work area changes in layout, a known video monitoring system will need to be re-programmed to take care of the change while a disclosed AI-based system can understand the change and thus modify the image analysis (not based on threshold images). For example, if a new scaffolding is put in the work zone, a known video monitoring system will need to be reprogrammed to look for usage of safety harness on the new scaffolding, while a disclosed solution will understand the safety requirement on a scaffolding and check for the safety harness on the people working on the scaffolding.

Claim 5. Au further teaches wherein determining the access condition of the access location further comprises: identifying an instance of scannable indicia in the first image data; Au [0058] teaches various location methods such as cell based identification and/or triangulation may be used to determine the location of a person within the work area. For example, a grid of RFID readers may be located throughout a work area, with each reader configured to read RFID devices within a specified distance of the RFID reader. The resulting "grid" may segment the larger work area into smaller zones. When a single RFID reader within the work area detects the RFID device associated with a person and/or PPE, the person's location can be determined to be within the segment associated with the particular single RFID reader. When a plurality of RFID readers detects the RFID device, the person's location can be determined to be within an area of overlap between the individual segments associated with each of the plurality of RFID readers. The spatial certainty of the person's location can then be determined by the area read by each reader and the degree to which the area of each reader overlaps. In an embodiment, the readers associated with the location device 420 can perform the location determination and/or a location component 441 of the image recognition processing system 440 may receive the information from one or more of the readers and determine the position of the person, as described in more detail below.

and determining an open state access condition for the access location based upon the scannable indicia. Au [0060] teaches the image recognition processing system 440 is similar to the image recognition processing system described above with respect to FIG. 1. For example, the communication component 445 may be substantially similar to the communication component described with respect to FIG. 1. In an embodiment, the image recognition processing system 440 is configured to capture one or more images of a person within a work area based on the person's location and monitor the person's compliance with the applicable PPE standards. If the image recognition processing system 440 determines that a person does not comply with the applicable PPE standards for the work area and/or a location within a work area, the image recognition processing system 440 may provide an output signal to an output device 460 and/or an operator interface 430 in the form of an alarm or PPE standard violation report.

Au [0061] teaches the image recognition processing system 440 may include, but is not limited to, a location component 441, an image analysis component 442, an image storage component 443, and a communication component 444. The location component 441 may be configured to determine the location of a person within a work area based on the location device 420. As described above, the location device 420 may be sensed and/or read by a plurality of corresponding location device readers placed throughout the work area. When a location device 420 is detected by a location device reader, a signal may be sent from the location device reader, through the network 450, to the location component 441. Upon receiving one or more location signals, the location component 442 may determine a location of the location device 420 within the work area, which may be used to determine the location of the person within the work area. In another embodiment, the location component 441 may receive the location of the person directly from the location device 420, such as when the location device 420 comprises a GPS transceiver.

Claim 6. Au further teaches wherein determining the access condition of the access location further comprises: identifying an absence of scannable indicia in the first image data; and determining an open state access condition for the access location based upon the absence of scannable indicia. Au [0058] teaches various location methods such as cell based identification and/or triangulation may be used to determine the location of a person within the work area. For example, a grid of RFID readers may be located throughout a work area, with each reader configured to read RFID devices within a specified distance of the RFID reader. The resulting "grid" may segment the larger work area into smaller zones. When a single RFID reader within the work area detects the RFID device associated with a person and/or PPE, the person's location can be determined to be within the segment associated with the particular single RFID reader. When a plurality of RFID readers detects the RFID device, the person's location can be determined to be within an area of overlap between the individual segments associated with each of the plurality of RFID readers. The spatial certainty of the person's location can then be determined by the area read by each reader and the degree to which the area of each reader overlaps. In an embodiment, the readers associated with the location device 420 can perform the location determination and/or a location component 441 of the image recognition processing system 440 may receive the information from one or more of the readers and determine the position of the person, as described in more detail below.

Au [0060] teaches the image recognition processing system 440 is similar to the image recognition processing system described above with respect to FIG. 1. For example, the communication component 445 may be substantially similar to the communication component described with respect to FIG. 1. In an embodiment, the image recognition processing system 440 is configured to capture one or more images of a person within a work area based on the person's location and monitor the person's compliance with the applicable PPE standards. If the image recognition processing system 440 determines that a person does not comply with the applicable PPE standards for the work area and/or a location within a work area, the image recognition processing system 440 may provide an output signal to an output device 460 and/or an operator interface 430 in the form of an alarm or PPE standard violation report.

Au [0061] teaches the image recognition processing system 440 may include, but is not limited to, a location component 441, an image analysis component 442, an image storage component 443, and a communication component 444. The location component 441 may be configured to determine the location of a person within a work area based on the location device 420. As described above, the location device 420 may be sensed and/or read by a plurality of corresponding location device readers placed throughout the work area. When a location device 420 is detected by a location device reader, a signal may be sent from the location device reader, through the network 450, to the location component 441. Upon receiving one or more location signals, the location component 442 may determine a location of the location device 420 within the work area, which may be used to determine the location of the person within the work area. In another embodiment, the location component 441 may receive the location of the person directly from the location device 420, such as when the location device 420 comprises a GPS transceiver.

Au [0078] The one or more images may be analyzed to determine if one or more items of PPE are identifiable within the image. As discussed above, a variety of image recognition routines may be used to identify the kind of PPE in the one or more images. One or more image references 453 may be used to develop the image recognition routine to identify an object in the image as a kind of PPE. When multiple images are available, each may be analyzed to determine if the one or more items of PPE are identifiable within the image. An average, weighted averaging, running total, or other determination routine may be used to form a decision as to whether a type of PPE is present in the plurality of images. This process may aid in preventing false positive and/or false negatives by basing the results on a plurality of images. For example, the PPE may be occluded from view in one or more images due to the orientation of the person or a component of the work area being disposed between the image capture device and the person. Analysis of this image alone may give a false finding that the person is not complying with the PPE standards. However, when a plurality of images are analyzed, the additional images may provide the appropriate identification of PPE within the images, and a weighting, averaging, or other process for considering multiple images may allow for the appropriate finding that the PPE is present in the image.

Claim 7. Au and Rokade further teaches wherein generating the safety parameter further comprises comparing the second image data that includes the first user with calibrated image data associated with the first user. Au [0062] teaches once the location of the person has been determined by the location component 441, a camera signal may be generated to direct the one or more image capture devices 410 to the location of the person. The camera signal may comprise an indication of a portion of a camera image containing the person, thereby allowing for the corresponding portion of the image to be extracted for use in the image recognition processing (e.g., a digital zoom or isolation). Alternatively, the camera signal may comprise a control signal directing the image capture device to pan, tilt, and/or zoom (e.g., optical zoom) to the location of the person. The appropriate control signals can be determined based on the known orientations of the image capture devices and/or calibrated using an initial calibration procedure prior to using the image capture devices. The control signal may result in one or more of the image capture devices focusing on the person's location in order to obtain one or more images of the person.

Rokade [0026] teaches the method can further comprise at a second time receiving updated image data and identifying a new hazardous area condition from a change in the current workplace environment by comparing updated image data to reference image data stored in the database 134a. The AI and image processing-based work force safety system can also receive non-camera sensor data from sensors 1

Claim 8. Rokade further teaches wherein generating the safety parameter further comprises supplying the second image data to a machine learning model. 
Rokade [Abstract] teaches a method of workplace safety for an industrial processing facility includes an AI and image processing-based work force safety system at a first time receiving image data from cameras viewing work zones including a first camera showing an individual in a first work zone. 

Rokade [0015] teaches an image processing unit 132 and an AI unit 133 that provides machine learning are both coupled to the control processing unit 131. The image processing unit 132 and AI unit 133 process image data provided by the cameras 110.sub.1, 110.sub.2, 110.sub.3, 110.sub.4, which can be in the form of streaming (real-time) video. An application server 135 is coupled to the control processing unit 131. The control processing unit 131 is coupled to a memory 134 that includes a stored database 134a including reference images for various hazardous conditions and for various locations, and PPEs required for the different locations, and PPEs required for the different hazardous conditions, and the locations for the various cameras.

Rokade [0016] teaches as used herein, AI, also known as machine intelligence (MI), is intelligence demonstrated by machines, which is in contrast to the natural intelligence displayed by humans and some animals. AI refers to a device or system that perceives its environment and takes actions that maximize its chance of successfully achieving its goals that mimics cognitive functions that humans associate with other human minds, such as machine “learning” and machine “problem solving”, where machine learning is an application of AI that provides automatic learning and improvement from experience without being explicitly programmed.

Claim 9. It differs from claim 1 in that it is a system performing a method of claim 1. Therefore claim 9 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 10. It differs from claim 2 in that it is a system performing the method of claim 2. Therefore claim 10 has been analyzed and reviewed in the same way as claim 2. See the above analysis.

Claim 11. It differs from claim 3 in that it is a system performing the method of claim 3. Therefore claim 11 has been analyzed and reviewed in the same way as claim 3. See the above analysis.

Claim 12. It differs from claim 4 in that it is a system performing the method of claim 4. Therefore claim 12 has been analyzed and reviewed in the same way as claim 4. See the above analysis.

Claim 13. It differs from claim 5 in that it is a system performing the method of claim 5. Therefore claim 13 has been analyzed and reviewed in the same way as claim 5. See the above analysis.

Claim 14. It differs from claim 6 in that it is a system performing the method of claim 6. Therefore claim 14 has been analyzed and reviewed in the same way as claim 6. See the above analysis.

Claim 15. It differs from claim 7 in that it is a system performing the method of claim 7. Therefore claim 15 has been analyzed and reviewed in the same way as claim 7. See the above analysis.

Claim 16. It differs from claim 8 in that it is a system performing the method of claim 8. Therefore claim 16 has been analyzed and reviewed in the same way as claim 8. See the above analysis.

Claim 17. It differs from claim 1 in that it is a non-transitory computer-readable storage medium for using an apparatus for access- related safety determinations, the non-transitory computer-readable storage medium storing instructions that, when executed, cause the apparatus to performing a method of claim 1. Therefore claim 17 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 18. It differs from claim 5 in that it is a non-transitory computer-readable storage medium for using an apparatus for access- related safety determinations, the non-transitory computer-readable storage medium storing instructions that, when executed, cause the apparatus to performing a method of claim 5. Therefore claim 18 has been analyzed and reviewed in the same way as claim 5. See the above analysis.

Claim 19. It differs from claim 6 in that it is a non-transitory computer-readable storage medium for using an apparatus for access- related safety determinations, the non-transitory computer-readable storage medium storing instructions that, when executed, cause the apparatus to performing a method of claim 6. Therefore claim 19 has been analyzed and reviewed in the same way as claim 6. See the above analysis.

Claim 20. It differs from claims 7 and 8 in that it is a non-transitory computer-readable storage medium for using an apparatus for access- related safety determinations, the non-transitory computer-readable storage medium storing instructions that, when executed, cause the apparatus to performing a method of claims 7 and 8. Therefore claim 20 has been analyzed and reviewed in the same way as claims 7 and 8. See the above analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0050836 A1 to Gugino, US 2021/0142465 A1 to Donoghue et al., US 2021/0216773 A1 to Bohannon et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661